Citation Nr: 0939517	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from January 1967 until 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

In February 2008 the Veteran requested a Travel Board 
hearing, which was conducted in July 2009.  A transcript of 
the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the appellant should be afforded 
a VA examination in connection with his claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 


Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Considering the above, the Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA.  Specifically, it is found that the Veteran should 
be afforded a VA examination.  Indeed, the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A (d); 
38 C.F.R. § 3.159(c) (4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran contended in his June 2006 
claim that while on active duty at a hospital a patient 
pierced his right eye causing distortion and irrigation.  
Additionally, he states that this injury has been getting 
worse over the years.  The Veteran's DD 214 lists his 
occupation during service as a medical corpsman, which is 
consistent with patient contact.  A physical examination of 
the 


Veteran's eyes at enlistment examination in August 1966 and 
separation examination in September 1968 revealed normal 
findings, corrected vision of 20/20 bilaterally.  The 
enlistment examination also indicates a diagnosis of myopia.  
Myopia is considered a congenital or developmental defect, 
which is not subject to service connection.  38 C.F.R. § 
3.303(c).

In a March 2002 private medical record, J.R., M.D. diagnosed 
the Veteran with post blunt trauma OD and remarked that he 
had history of diabetes mellitus, dislocated lens OD and 
cataract OU.  Moreover, a September 2005 record from the 
outpatient clinic in Chattanooga, Tennessee shows the 
Veteran's visual acuity as 20/80 in the right eye, 20/25 in 
the left, and provides a diagnosis of cataract with traumatic 
corneal scarring of the right eye.  

At his July 2009 hearing, the Veteran testified that although 
in the past he attributed the eye injury to a poke by a small 
child, he claims this was only for insurance purposes.  The 
Veteran also stated that the only trauma to his eye occurred 
during service and this injury has progressively worsened 
throughout the years.  Furthermore, an August 2009 statement 
by the Veteran's spouse of 40 years also stated that she has 
been aware of his eye problem and injury since they met.  The 
Veteran's spouse indicated that this injury occurred during 
his time in the army.  

Again, the Veteran here has presented evidence of past blunt 
trauma and corneal scarring in the right eye.  Additionally, 
the Veteran's DD 214 lists his occupation as medical 
corpsman, which is consistent with patient contact.  For 
these reasons, it is determined that the evidence at least 
suggests the current right eye disability may be related to 
active duty, satisfying the low threshold of McClendon.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current right eye 


Disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed right eye disability is causally 
or etiologically related to service.  In 
doing so, the examiner should consider the 
Veteran's prior report that his injury was 
caused by a child.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


